Citation Nr: 0302356	
Decision Date: 02/06/03    Archive Date: 02/19/03

DOCKET NO.  96-34 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for a left knee disorder, 
currently evaluated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active duty service from February 1954 to 
February 1956.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 RO decision which denied 
an increase in a 20 percent rating for a left knee disorder, 
and denied service connection for a low back disorder.  In a 
November 1997 decision, the RO increased the left knee 
disability rating to 30 percent, effective from the date of 
receipt of the veteran's claim for an increased rating in 
April 1995.  In January 1999, the Board remanded the case to 
the RO for further development.  In a November 1999 decision, 
the RO assigned a temporary 100 percent rating for the left 
knee disability from February 1999 through April 2000, based 
on left knee replacement; effective from May 2000, the RO 
rated the left knee condition 30 percent.  The issue of an 
increased rating for the left knee disability remains before 
the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).  In an 
April 2002 rating decision, the RO granted service connection 
for a low back disorder; thus such issue is no longer before 
the Board.  See Holland v. Gober, 10 Vet. App. 433 (1997); 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  From the time of the veteran's April 25, 1995 claim for 
an increased rating for a left knee disability, until his 
hospitalization on February 26, 1999 for left knee surgery, 
the left knee disorder was manifested by severe instability, 
and also by arthritis with slight limitation of motion (e.g., 
motion from 10 to 110 degrees).  

2.  The veteran has been assigned a temporary 100 percent 
rating for the period from February 26, 1999 through April 
30, 2000, based on left knee replacement.

3.  Since May 1, 2000, there have been chronic residuals of 
the left knee replacement consisting of severe painful motion 
or weakness in the affected extremity.


CONCLUSIONS OF LAW

1.  For the period from April 25, 1995 through February 25, 
1999, the veteran's left knee disability was 30 percent based 
on instability, plus 10 percent based on arthritis with 
limitation of motion.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.71a, Diagnostic Code 5003, 5010, 5257, 5260, 5261 
(2002).

2.  For the period from February 26, 1999 through April 30, 
2000, the left knee disability was 100 percent disabling.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Code 5055 (2002).

3.  Since May 1, 2000, the left knee disability has been 60 
percent disabling.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5055 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty from February 1954 to 
February 1956.  Service medical records show that he 
sustained a tear of the left medial meniscus in August 1955.  
Several days later he underwent surgery for excision of 
semilunar cartilage of the left knee joint.  The left knee 
injury was noted at the time of his medical examination for 
separation from service.

A July 1956 RO decision granted service connection and a 10 
percent rating for a left knee disorder.  A December 1993 RO 
decision increased the left knee disability rating to 20 
percent.

The veteran filed a claim for an increased rating for his 
left knee disorder on April 25, 1995, asserting that this 
disability had worsened.  He submitted copies of treatment 
records which mostly pertain to low back and right hip 
conditions.

The veteran testified at an RO hearing in January 1997 that 
he wore a soft, elastic knee brace when leaving his house or 
working in or around his house.  He reported that his knee 
occasionally gave away and twisted without warning, causing 
considerable pain.  His said his ability to walk was limited.

The veteran underwent VA examination in September 1997.  He 
had subjective complaints of popping, swelling, clicking, and 
giving away of his left knee.  On examination, there was an 8 
centimeter well-healed, nonadherent surgical scar over the 
medial side of the left knee.  There was 1+ effusion.  Range 
of left knee motion was from 0 to 110 degrees, with 
associated pain and moderate patellofemoral crepitus.  Calf 
circumference was 36 centimeters bilaterally.  Quadriceps 
circumference was 41 centimeters bilaterally.  The left knee 
had 1+ medial collateral laxity and 1+ anterior drawer 
laxity.  X-rays showed marked narrowing of the mediolateral 
joint line space as well as patellofemoral joint with 
associated spur formation over the medial and lateral tibial 
plateaus.  The X-ray impression was severe post-traumatic 
osteoarthritis of the left knee.  The clinical impression was 
post-traumatic osteoarthritis of the left knee.  The 
physician who conducted the examination recommended a total 
knee replacement.

In a November 1997 rating decision, the RO increased the left 
knee disablity rating to 30 percent, under the diagnostic 
code pertaining to knee instability, effective April 25, 
1995.  

Various medical records note continuing problems from left 
knee arthritis with instability and some limitation of 
motion.  For example, range of left knee motion in July 1998 
was from 5 degrees of extension to 115 degrees of flexion.  A 
December 1998 medical record shows left knee range of motion 
from 10 degrees to 110 degrees.  Medical records also show 
treatment for other problems, including low back and hip 
disorders.

The 30 percent rating for the left knee condition remained in 
effect until the veteran underwent hospitalization and 
surgery for a left total knee arthroplasty on February 26, 
1999.  Effective from February 26, 1999 through April 30, 
2000, the RO assigned a temporary 100 percent rating based on 
left knee replacement, and the condition was then rated 30 
percent effective May 1, 2000.

Ongoing medical records show continuing left knee, low back, 
hip, and other medical problems.  An August 2001 report from 
a physician notes that the veteran lacked 15 degrees of 
extension in the left knee.

The veteran's left knee was examined for compensation 
purposes in December 2001.  He reported that his left knee 
was somewhat better since the February 1999 arthroplasty.  It 
was also noted he has low back surgery in September 1999, and 
a right hip replacement in November 2001.  He reported 
difficulty with loss of range of motion and inability to 
kneel on the left knee.  On examination, the veteran was 
observed to walk with a rolling walker.  He was able to walk 
approximately 50 feet.  The examiner noted that the veteran 
had recently had right total hip replacement.  There was a 13 
centimeter incision scar over the medial left knee and a 22 
centimeter incision scar in the midline of the knee.  The 
scars were well healed and nonadherent to underlying tissues.  
There was no effusion in the left knee.  Range of motion was 
from 10 to 105 degrees.  Collateral stability was good.  
Patellofemoral tracking was normal, with mild crepitus.  Calf 
circumference was 34 centimeters bilaterally.  Quadriceps 
circumference was 42 centimeters on the right and 41 
centimeters on the left.  X-rays showed normal mineralization 
and a total knee arthroplasty with satisfactory alignment and 
no evidence of loosening.  The examiner reported a diagnosis 
of post-traumatic osteoarthritis of the left knee, status 
post left knee arthroplasty.  The examiner commented that the 
veteran's inability to ambulate more than 50 feet was due to 
his recent right hip arthroplasty and his lumbar spinal 
stabilization operation.  According to the examiner, as an 
isolated condition, the veteran's left knee would cause 
difficulty with squatting, kneeling, or climbing stairs.

Ongoing medical records dated into 2002 show the veteran had 
complaints of pain and difficulty walking, although this 
appears related to multiple ailments (e.g., problems with the 
low back and both hips) and not just the left knee disorder.

II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, a Board remand, and 
supplemental statement of the case, the veteran has been 
notified of the evidence necessary to substantiate his claim, 
and of the respective obligations of VA and him to obtain 
different types of evidence.  Necessary identified relevant 
medical records have been obtained, and VA examinations have 
been.  The Board is satisfied that the notice and duty to 
assist provisions of the law have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A ; 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet.App. 183 (2002).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Precedent opinions of the VA's General Counsel have held that 
dual ratings may be given for a knee disorder, with one 
rating for instability (Diagnostic Code 5257) and one rating 
for arthritis with limitation of motion (Diagnostic Codes 
5003 and 5010).  VAOPGCPREC 9-98 and 23-97.

A knee impairment with recurrent subluxation or lateral 
instability is rating 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

Arthritis shown by X-ray findings is rated on the basis of 
limitation of motion under the appropriate limitation of 
motion code for the affected joint.  When there is arthritis 
with at least some limitation of motion, but which would be 
rated noncompensable under a limtation of motion code, a 10 
percent rating may be assigned for each involved major joint.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).

Limitation of flexion of a leg is rated 0 percent when 
limited to 60 degrees, 10 percent when limited to 45 degrees, 
20 percent when limited to 30 degrees, and 30 percent when 
limited to 15 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 
5260.  

Limitation of extension of a leg is rated 0 percent when 
limited to 5 degrees, 10 percent when limited to 10 degrees, 
20 percent when limited to 15 degrees, 30 percent when 
limited to 20 degrees, 40 percent when limited to 30 degrees, 
and 50 percent when limited to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.

A knee replacement is rated 100 percent for 1 year following 
implantation of prosthesis (and such total rating follows an 
initial 1 month temporary total convalescent rating under 
38 C.F.R. § 4.30).  Thereafter, residuals of a knee 
replacement are rated based on residuals, as follows:  
minimum rating is 30 percent; a 60 percent rating is assigned 
when there are chronic residuals consisting of severe painful 
motion or weakness in the affected extremity; and 
intermediate degrees (i.e., between a 30 percent and 60 
percent rating) of residual weakness, pain or limitaion of 
motion are to be rated by analogy under Diagnostic Codes 
5256, 5261, or 5262.  
38 C.F.R. § 4.71a, Diagnostic Code 5055.

It is not claimed or shown the the left knee disability 
increased in severity on some particular date within the year 
preceding the veteran's April 25, 1999 claim for an increased 
rating.  The RO increased the left knee disability rating to 
30 percent from that date, citing Code 5257; such rating 
represents severe instability.  Under the cited VA General 
Counsel's opinions, a separate rating may also be assigned 
for left knee arthritis with limitation of motion (Codes 5003 
and 5010).  Prior to the veteran's hospilization and left 
knee replacement surgery on February 26, 1999, he had left 
knee arthritis with some limitation of motion, although the 
limited motion was only 10 percent disabling (either under 
the limitation of motion codes or the arthritis codes).  Even 
when the effects of pain on use are considered, arthritis 
with limitation of motion of the left knee was not more than 
10 percent disabling.  38 C.F.R. § 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet.App. 202 (1995).   In sum, for the period 
from April 25, 1999 through February 25, 1999, the left knee 
disorder is to be rated 30 percent based on instability. plus 
10 percent based on arthritis with limitation of motion.

In accordance with Code 5055, the RO assigned a temporary 100 
percent rating from February 26, 1999 through April 30, 2000, 
based on left knee replacement.  After the temporary total 
rating mentioned in Code 5055 expires, the left knee 
replacement is to be rated based on residuals.  The RO 
assigned a left knee disability rating of 30 percent from May 
1, 2000, which is the minimum rating of Code 5055.  After a 
review of all the evidence, the Board finds that a left knee 
disability rating of 60 percent under Code 5055 may be 
assigned as of May 1, 2000.  Medical records applicable to 
this period may reasonably be interpreted as showing chronic 
residuals of a left knee replacement consisting of severe 
painful motion or weakness of the affected extremity, as 
required for a 60 percent rating.  Admittedly, it appears 
some of the veteran's problems with ambulation are not due 
only to the left knee disability, but also from other 
ailments (e.g., problems with both hips and the low back).  
Nonetheless, considering the benefit-of-the-doubt rule, 
38 U.S.C.A. § 5107(b), the Board finds that the left knee 
disorder has been 60 percent disabling for this particular 
period.









ORDER

For the period from April 25, 1995 through February 25, 1999, 
the veteran's left knee disability is to be assigned dual 
ratings, one a 30 percent rating for instability, and one a 
10 percent rating for arthritis with limitation of motion.  
For the period from February 26, 1999 through April 30, 2000, 
a temporary 100 percent rating based on left knee replacement 
has already been assigned.  For the period since May 1, 2000, 
a single 60 percent rating for residuals of left knee 
replacement is to be assigned.  To the extent indicated, the 
claim for an increased rating for a left knee disorder is 
granted.


		
L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

